Citation Nr: 1629901	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  07-31 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a back disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus.  

4.  Entitlement to service connection for a bilateral leg disability, to include peripheral vascular disease, intrinsic/extrinsic strain to calves, and posterior tibial tendon dysfunction, and as secondary to bilateral pes planus.

5.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.  



REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1971 to April 1973.  He received the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2006, December 2006, and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before a Decision Review Officer (DRO) in May 2007 and the undersigned Veterans Law Judge (VLJ) at an April 2012 Travel Board hearing.  Transcripts of these hearings are of record.

In October 2013, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After the most recent supplemental statement of the case was issued in October 2015, additional VA treatment records were associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The Board acknowledges that the issue of entitlement to service connection for hepatitis C has been perfected and certified to the Board.  However, a review of the claims file reveals that there is a pending Travel Board hearing request and that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The issues of entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus, and entitlement to service connection for depression, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that bilateral pes planus was noted on entry into active duty service.  

2.  The evidence demonstrates that there was no increase in severity of the Veteran's preexisting bilateral pes planus beyond the natural progression of the condition during service.  

3.  The evidence does not demonstrate that the Veteran's currently diagnosed L4-L5 and L5-S1 disc disease had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service; and it is not proximately due to, the result of, or aggravated by, a service-connected disability.  

4.  The evidence does not demonstrate that the Veteran's currently diagnosed bilateral peripheral vascular disease had its onset during active duty service, or is otherwise etiologically related to service; and it is not proximately due to, the result of, or aggravated by, a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria to establish entitlement to service connection for a back disability, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria to establish entitlement to service connection for a bilateral leg disability, to include peripheral vascular disease, intrinsic/extrinsic strain to calves, and posterior tibial tendon dysfunction, and as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in February 2005, December 2006, January 2011, and May 2011.  

The Board also concludes that the duty to assist has been satisfied as all pertinent and available service treatment records, post-service treatment records, and lay statements are in the claims file.  

A February 2010 correspondence noted that VA treatment records from the Jesse Brown (formerly known as West Side) VA Medical Center (MC) from January 1, 1975 to the mid-1980's were unavailable for review.  As all attempts to obtain the medical records have been exhausted, no further attempts are necessary.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran underwent VA examinations for his claimed bilateral pes planus and bilateral leg disability in October 2003, November 2005, June 2006, November 2014 and January 2015.  As will be discussed further below, the Board, in its October 2013 remand, found that the November 2005 and June 2006 VA examinations for bilateral pes planus were inadequate.  

VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of his back disability.  The Board finds that as there is no evidence of an indication that the Veteran's back disability may be associated with the Veteran's period of service or a service-connected disability, an examination is not required here, even under the low threshold of McLendon.

In April 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  During that hearing the Veteran's representative and the VLJ explained the issues and asked the Veteran questions to ascertain the nature of his bilateral pes planus, back disability, bilateral knee disabilities, and bilateral leg disability.  The Veteran identified having received treatment at the West Side VAMC in the 1980's, however, as discussed above, those records were determined to be unavailable.  The hearing was also focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A. Bilateral Pes Planus

The Veteran has described how since childhood he had used special orthopedic shoes to support his flat feet.  However, he contends that his bilateral pes planus worsened during service due to the strenuous physical training, marching, and work assignments he endured.  He also asserts that he was not provided with the proper treatment for his feet (i.e., support arches in his boots) when he entered into service.  Once he received foot inserts for his boots during service, the Veteran says his foot condition had been aggravated to the point where he could no longer tolerate the treatment.  Instead, the Veteran wore two pairs of socks to soften the bottom of his boots.  

When he was sent to boot camp, no symptoms may have been present, but the Veteran said that after physical training, where he had to run three miles every day, the bottom of his feet became red, painful and tender.  After service, the Veteran said he did not seek treatment for his feet for many years, because he did not have any insurance.  See December 2004, March 2005, April 2005, July 2005, August 2005, March 2006, and February 2007 statements, May 2007 DRO hearing transcript, and April 2012 Board hearing transcript.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, asymptomatic bilateral pes planus was noted on the Veteran's March 1971 enlistment examination.  

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the dispositive issue in this regard is whether the Veteran's preexisting bilateral pes planus was aggravated by his service. 

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, supra.  Under section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule. Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

According to his March 1971 enlistment examination, the Veteran entered service with asymptomatic bilateral pes planus.  The examiner noted that the Veteran had no disqualifying defects.  

Service treatment records (STRs) document three reports of treatment for the Veteran's feet.  A January 1972 STR reflects that the Veteran complained of having flat feet.  Objective findings noted that his feet were "somewhat flat."  In February 1972, the Veteran's bilateral pes planus was noted, but also adequate range of motion and function was found.  A hallux pinch callus bunion was also noted.  He was prescribed 3/16 inch Thomas heels and returned to duty.  Upon having his right foot stepped on while playing basketball, the Veteran sustained a right ankle sprain.  No other foot symptoms were reported.  His ankle was wrapped with an Ace bandage and he returned to duty.  See March 1972 STR.  

The Veteran was separated from service due to a diagnosis for traumatic retinopathy with decreased vision of the left eye.  There is no indication that an examination of his feet was performed in connection with his medical discharge.  See March 1973 Medical Board Report Cover Sheet.  

In October 2003, the Veteran underwent a VA examination.  The Veteran was diagnosed with mild bilateral pes planus, but no etiological medical opinion was provided.  

November 2005 and June 2006 VA examinations were found to be inadequate in the October 2013 Board remand.  Specifically, the Board found that the November 2005 examiner had applied the incorrect standard in determining the etiology of the Veteran's bilateral pes planus and that there was no rationale for his conclusions.  Additionally, the June 2006 examiner did not provide an adequate rationale for his medical opinion.  Accordingly, as neither VA examination was found to be sufficient, the findings of those examinations will not be discussed here.  

In compliance with the Board remand, the Veteran was afforded another VA examination in November 2014.  Following an objective evaluation and a review of the Veteran's claims file, the examiner opined that the Veteran's bilateral pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner concluded that there was no severe injury in service that could have permanently worsened the preexisting condition beyond its natural progression.  Rather, the examiner found that the natural progression is often worsening over the years due to the stress of normal physical daily activities.  

The Veteran was afforded another VA examination in January 2015.  Recounting the Veteran's in-service history of foot symptoms, the examiner noted that there was no evidence of a progression of symptoms at separation.  Following an objective evaluation and a review of the claims file, the examiner opined that the Veteran's bilateral pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  Noting that the Veteran had mild in-service symptoms of plantar pain, the examiner found that such symptoms were an expected consequence of in-service activities.  No in-service activity caused structural alterations to either foot that could cause progression of pes planus beyond its normal progression.  Referring to his other foot diagnoses for hallux valgus, hammer toes, and talus fusion, the examiner concluded that they were unrelated to his bilateral pes planus.  

VA treatment records document that from 2004 to 2014, the Veteran sought treatment for foot problems.  In 2006, he underwent left foot surgery.  There were no clinical findings related to whether the Veteran's bilateral pes planus had been aggravated during his active duty service.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's preexisting bilateral pes planus increased in severity due to his military service.  

The Board finds that the January 2015 VA examiner's opinion provides the most probative evidence as to whether the Veteran's bilateral pes planus was aggravated beyond its natural progression during service.  The opinion was based on a review of the Veteran's claims file and supported by a complete rationale.  The examiner specifically found that no in-service activity could have caused structural changes to either of the Veteran's feet in order to cause a progression of his pes planus beyond its natural progression.  Furthermore, the examiner acknowledged that the Veteran had mild symptoms of plantar pain during service, however, those symptoms were found to be an expected consequence of in-service activities.  Having symptoms of plantar pain did not demonstrate an aggravation of the Veteran's bilateral pes planus beyond its natural progression.  Finally, the examiner determined that there was no relationship between the Veteran's diagnosed hallux valgus, hammer toes, and talus fusion to his bilateral pes planus.  Given the objective findings and thorough conclusions, the Board finds that the Veteran has not presented any competent and credible evidence of a worsening of his bilateral pes planus in service so as to warrant a presumption of aggravation as contemplated by 38 U.S.C.A. § 1153.  

In summary, the Board finds that the preponderance of the evidence shows that the Veteran's preexisting bilateral pes planus did not increase in severity during service and the presumption of aggravation is not for application.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral pes planus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B. Back Disability

The Veteran contends that his bilateral pes planus caused his back disability.  In particular, he says that his fallen arches caused him to develop problems with his posture and his gait, which led to his back disability.  See April 2005, July 2005, and March 2006 statements.  At his April 2012 Board hearing, the Veteran testified that he noticed his back problems in approximately 2002.  He has not specifically asserted that his back disability is directly related to service.  

STRs do not document any findings related to complaints, treatment or diagnoses for any back problems.  

Available VA treatment records show that, according to a March 2005 VA Ortho Outpatient Note, the Veteran had a three-year history of low back pain radiating into his left thigh.  At an October 2005 VA neurology consultation, the VA neurologist found that the Veteran had no preceding trauma associated with his low back pain, which started one year earlier.  The VA neurologist noted that the Veteran had a long history of flat feet and numbness and tingling in hands and feet since his youth.  A January 2006 VA MRI report revealed degenerative changes with disc bulges at L4-5 and L5-S1.  

A May 2009 VA Consult Note documents that the Veteran had a history of chronic low back pain for about 10 years that was progressively worsening.  The Veteran explained that his back pain was coming from his flat feet because of the way he walked.  Noting that the pain originated in the Veteran's low back and went down his back into his legs and feet, the VA treating physician found that the chronic low back pain was most likely secondary to myofascial pain syndrome.  

Based on a careful review of the subjective and clinical findings, the Board finds that the Veteran is not entitled to service connection for a back disability on a direct, presumptive or secondary basis.

First, as the Veteran has not been service-connected for bilateral pes planus, service connection on a secondary basis for a back disability is not warranted.

Next, although it is not clear that the Veteran's currently diagnosed back disability qualifies as arthritis under 38 C.F.R. § 3.309(a), the Board must address whether the Veteran is entitled to presumptive service connection.  In other words, the Veteran must demonstrate that his current back disability manifested within one year of his discharge.  Here, both the lay and medical evidence demonstrate that the Veteran's current back disability did not manifest until many years after his separation.  His lumbar spine degenerative changes were not documented until 2006.  The Veteran stated that he first noticed symptoms of back problems as early as 2002, almost 30 years after his discharge.  Furthermore, the clinical evidence documents that the Veteran consistently reported, in the course of seeking treatment for his back problems, that his back symptoms began years after his period of service and that he believed that they were associated with his flat feet.  Based on the above, there is also no evidence to support a basis for service connection for his back disability based on the provisions of 38 C.F.R. § 3.303(b).  Accordingly, the Board finds that presumptive service connection for a back disability is also not warranted.  

Finally, there is no competent evidence establishing a medical link between the Veteran's currently diagnosed L4-L5 and L5-S1 disc disease to his period of active duty service.  The Veteran's STRs do not show any complaints, treatment or diagnosis for back problems.  Post-service medical records only show continued treatment for chronic low back pain since 2004, but no medical opinion on etiology.  Notably, the Veteran does not even assert that he had any back problems or sustained any injuries to his back during service.  Accordingly, there is no basis upon which to award service connection on a direct basis.  

In summary, the preponderance of the evidence weighs against finding in favor of service connection for a back disability, therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

C. Bilateral Leg Disability

The Veteran contends that his bilateral leg disability developed from his bilateral pes planus.  Specifically, he said he was told that his leg muscles had to compensate for not having an arch in his feet.  He described having pain and burning in his calf and thigh muscles where he was unable to walk for a block without stopping.  See March 2006 statement and May 2007 DRO hearing transcript.  

STRs do not document any findings related to complaints, treatment or diagnoses for any leg problems, distinct from his feet and ankles.  

Available VA treatment records show that according to a February 2004 VA Podiatry Assessment Note, the Veteran was diagnosed with posterior tibial tendon dysfunction and posterior tendonitis due to pes planus.  In 2005, the Veteran sought treatment for pain in his calves bilaterally after walking one block and needing to rest.  See May 2005 VA Podiatry Assessment Note.  A June 2005 VA Podiatry Assessment Note documents that blood flow studies of the Veteran's bilateral lower extremities revealed that the Veteran had mild bilateral lower extremity peripheral vascular disease.  The VA treating podiatrist concluded that the Veteran had claudication symptoms versus cramping from pes planus and intrinsic/extrinsic strains.  Symptoms were likely overuse secondary to flat feet.  

In November 2005, the Veteran underwent a VA examination.  Noting that there was no history of peripheral vascular disease in the Veteran's military records, the examiner also documented the Veteran's 20-year history of tobacco use.  The examiner performed an objective evaluation.  Finding that claudication is largely a disorder of the elderly, the examiner discussed how numerous diseases can cause intermittent claudication and how patients with claudication suffer from peripheral atherosclerosis.  Among the clinical characteristics that favor the development of peripheral vascular atherosclerosis, the examiner identified cigarette smoking.  No specific etiological opinion was provided addressing the claimed relationship of the Veteran's bilateral peripheral vascular disease to his bilateral pes planus.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for a bilateral leg disability on a direct or secondary basis.  

As discussed above, the Veteran has not been service-connected for bilateral pes planus, so service connection on a secondary basis for a bilateral leg disability is not warranted.  The Board acknowledges that the November 2005 VA examiner did not provide an adequate medical opinion addressing the Veteran's contention that his bilateral pes planus caused his current bilateral leg disability.  However, the other clinical evidence in the record, as demonstrated by the findings of the February 2004 and June 2005 VA Podiatry Assessment Notes, do support the assertion that the Veteran's current bilateral leg disability does have an etiological relationship to his pes planus.  Nevertheless, the Veteran has not established that his bilateral pes planus is related to service, so any relationship of his bilateral leg disability to his bilateral pes planus does not entitle the Veteran to service connection on a secondary basis.  

Moreover, the evidence does not show that the Veteran is entitled to service connection for his diagnosed bilateral peripheral vascular disease on a direct basis.  The Veteran does not contend, and the evidence does not show that the Veteran's bilateral leg problems began during service or were otherwise related to service.  His STRs do not document any complaints, treatment, or diagnosis for any leg problems, unrelated to his foot or ankle.  Furthermore, the Veteran has consistently reported that his bilateral leg symptoms were connected to his pes planus, which has also been supported by the medical evidence.  No competent medical evidence has been offered that shows a medical link between the Veteran's diagnosed bilateral peripheral vascular disease and his period of active duty service.  Accordingly, service connection for a bilateral leg disability on a direct basis is also not warranted.  

In summary, the preponderance of the evidence weighs against finding in favor of service connection for a bilateral leg disability, therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.






							(Continued on the next page)

ORDER

Entitlement to service connection for bilateral pes planus is denied.  

Entitlement to service connection for a back disability, to include as secondary to bilateral pes planus, is denied. 

Entitlement to service connection for a bilateral leg disability, to include peripheral vascular disease, intrinsic/extrinsic strain to calves, and posterior tibial tendon dysfunction, and as secondary to bilateral pes planus, is denied.  


REMAND

The Veteran is seeking service connection for a bilateral knee disability, to include as secondary to bilateral pes planus, and service connection for depression, to include as secondary to a service-connected disability.  Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A. Bilateral Knee Disability 

The Veteran contends that his bilateral knee disability was diagnosed upon entering into military service and that he continued to experience knee pain since service.  He asserts that his bilateral knee problems were aggravated by his period of service or alternatively, by his bilateral pes planus.  See November 2005 and February 2011 statements and April 2012 Board hearing transcript.  

In June 2006, the Veteran underwent a VA examination for his knees.  The Board finds that for several reasons, this examination is inadequate.  First, the examiner identified that the Veteran's enlistment examination noted a mild genus varus deformity of his bilateral lower extremities.  However, there was no discussion of whether this deformity was a congenital or developmental defect or not.  

Second, the examiner, in finding that there was no knee injury during military service, concluded that the genu varus can be a normal anatomic finding and therefore the Veteran's knees are at least as likely as not military-related.  Based on the examiner's finding that the Veteran's bilateral knee genu varus was noted on his enlistment examination, the Board finds that the examiner did not apply the correct standard for his opinion.  There was no specific opinion as to whether the Veteran's bilateral knee genu varus existed prior to service, and if so, whether his condition was aggravated by such service.  

Third, the Veteran, based upon the findings of the VA examination, received a current diagnosis for mild bilateral knee osteoarthritis.  However, the examiner did not provide an opinion as to whether his current bilateral knee osteoarthritis was either related to his bilateral knee genu varus or otherwise etiologically related to an incident of service, to include the Veteran's assertions that he experienced knee problems during service which continued for many years following service.  

Based on the foregoing, the Board finds that a new VA opinion is warranted to determine the etiology of the Veteran's current bilateral knee disability and address the Veteran's contentions. 

B. Depression 

The Veteran asserts that his depression began during his active duty service when he became withdrawn due his foot pain and poor vision.  He said he went on unauthorized absence and when he returned, he continued to be mistreated, his symptoms worsened, and he went for treatment for his nerves where he was prescribed Valium.  After his discharge, the Veteran said he had periods of depression on and off and entered into treatment for alcohol and depression in 1975 at West Side VAMC.  In addition to receiving treatment at Hines VAMC, the Veteran also reported having inpatient treatment at the Madden Mental Health Center in Hines, Illinois.  The claims file does not include any attempt to obtain mental health records from the Madden Mental Health Center.  See February 2007 statement.  However, available VA treatment records do show that the Veteran had a history of mental health problems as early as 1992.  See January 1992 and February 1992 VA Progress Notes.  

Noting the Veteran's assertion that he went unauthorized absence during his active duty service, the Board finds that the claims file is absent of any military personnel records, other than his DD Form 214, that might verify the Veteran's statement.  

Based on the foregoing, a remand is required to obtain the Veteran's hospital records from the Madden Mental Health Center and any outstanding military personnel records, as they may provide information to substantiate the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Alternatively, the Veteran contends that his depression is the result of his general medical problems, including his service-connected disability.  Presently, the Veteran is only service-connected for chorioretinal scar with glaucoma and decreased vision.  VA treatment records indicate that the Veteran's currently diagnosed depression is due to general medical conditions (i.e., chronic foot, calf, knee, and back pain).  See May 2009 VA Psychiatry Attending Note.  The Veteran asserts that his service-connected chorioretinal scar with glaucoma and decreased vision should also be considered among his general medical conditions that contribute to his depression.  See April 2013 DRO conference brief.  

No VA examination to determine the etiology of the Veteran's currently diagnosed has been provided.  The evidence, including the Veteran's own statements, indicate that the Veteran's currently diagnosed depression may have either had its onset during his active duty service or is otherwise etiologically related to his service-connected eye disability.  Therefore, a remand to provide a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding military personnel records from 1971 to 1973.  Documentation of all attempts to obtain these records should be placed in the claims file.   

2.  Request clarification from the Veteran on the dates of his treatment at the Madden Mental Health Center.  After receiving such clarification, and a medical authorization to obtain those records, then obtain those treatment records and associate them with the claims file.  Documentation of all attempts to obtain these records should be placed in the claims file.   

3.  Obtain all outstanding treatment records that are not currently of record, including treatment records from the Hines VAMC from January 2016 to the present and Jesse Brown VAMC from February 2016 to the present.  

4.  After completing the above, to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current mental health disorder, to include depression.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that any current mental health disorder is etiologically related to his active duty service?  

b.  Or, is it at least as likely as not (50 percent probability or more) that any current mental health disorder was caused by, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by the Veteran's service-connected chorioretinal scar with glaucoma and decreased vision, or any other service-connected disability?

The examiner should specifically address the Veteran's contentions that he had depression during service due to his pain and poor vision and that his depression continued following service.  

The examiner should also address the May 2009 VA Progress Note that found that the Veteran's depression was due to his general medical conditions.  

A complete rationale for any opinion expressed must be provided.  

5.  Then, obtain a VA addendum opinion from the June 2006 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

a.  Is the Veteran's mild bilateral knee genu varus, noted on his March 1971 enlistment examination, a congenital or development defect?

b.  If so, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.

c.  If not considered a defect, did the Veteran's bilateral knee genu varus clearly and unmistakably exist (i.e., it is medically undebatable) prior to service?  

d.  If so, is it also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?  

e.  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed bilateral knee osteoarthritis is etiologically related to his period of active duty service, to include his bilateral knee genu varus or in-service foot pain?  

A complete rationale for any opinion expressed must be provided.  

6.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


